DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 6, 2022 has been entered.
 
Response to Arguments
I.	Rejections under 35 U.S.C. § 112
	Applicant’s amendment to claim 16 has successfully addressed the previous §112(a) rejection. That rejection is now withdrawn.
	Concerning the previous §112(b) rejections, Applicant’s amendments to claims 1 and 16 have successfully addressed the indefiniteness concern over the (now removed) term “upper.” As such, those rejections are withdrawn. However, Applicant’s reply was non-response to the remaining §112(b) rejections of claims 6, 8, 9, 10 and 16. As such, those rejections are maintained. 

II.	Rejections under 35 U.S.C. § 103
	Applicant’s remarks concerning the previous obviousness rejections have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges the inventor declaration from Philippe Cinquin explaining the criticality of placing the sensor at the fundus of the stomach, and generally agrees with the logic behind why that location is critical. However, the criticality of that location still fails to impart any specific structural limitations into the claims here since these are system claims, and the limitation concerning the implant location merely describes how the system will be implemented (i.e. it doesn’t change the physical system/device itself). As explained in the previous office action, this type of limitation is an intended use limitation since it doesn’t actually specify a structural limitation to the structural device being claimed. In this specific case, while Applicant desires to implant this device to the fundus of the stomach, the exact same device, with no structural changes, could be implanted in another area of the stomach, or elsewhere in the body. 
	Applicant argues that the criticality of the fundus location means that the location is “not merely intended use.” The Examiner respectfully disagrees. The impact of an intended use limitation on a device/system claim is not changed based on whether that limitation is critical or not. Rather, the issue is whether, at to what degree, the scope of the claim is actually changed by the intended use limitation. Here, simply stating where the device will be implanted does not appear to physically change the device in any way, and thus the limitation can be met by any prior art device which is simply capable of also being attached to the fundus (even if the prior art doesn’t explicitly envision it). 
	The same reasoning above applies to new claims 17 and 18 since they also merely specify a (more specific) intended use without otherwise imparting any structural limitations into the claim.
	As such, the previous prior art rejections are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8, 9, 10 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 9 and 10 are rejected because they recite that “the sensor” is one or more other types of sensors other than an accelerometer, but all of these claims depend from claim 1 which already specifies that “the sensor” is an accelerometer. It is thus unclear whether these dependent claims are specifying an additional sensor of an additional type. For the purposes of examination, it will be assumed that Applicant intends these claims to recite additional sensors (i.e. in addition to the accelerometer of claim 1).	Additionally, claim 16 is rejected because the second-to-last line recites “the second device” which lacks proper antecedent basis since claim 16 previously recites “two second devices,” and as such it is unclear which of the “two” second devices is referred to by “the second device.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, 8-9, 11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0065571 A1 to Imran et al. (hereinafter “Imran”) in view of .
Regarding Claim 1, Imran teaches:
An implantable system (see e.g. “implantable device” in Para. 1; also see FIGS. 1A and 1B showing the implant site within the stomach) comprising: 
a first device/centralization device (10; see annotated FIGS. 1A-B below)), which is able to be fixed in a fixation position to a wall of the stomach of a patient (see e.g. FIGS. 1A and 1B), the centralization device being received in the stomach when the centralization device is in the fixation position (see e.g. FIGS. 1A and 1B), and
at least one second device (60), 
the implantable system being characterized in that the centralization device comprises a controller (40), an electrical supply (44) and an emitter/receiver (45) to permit communication between the centralization device and the second device when the second device is in a functioning position (see Para. 70), the second device being situated outside the body of the patient when the second device is in the functioning position (see Para. 70 and annotated FIG. 1A below), wherein: 
the centralization device comprises a sensor (18a-c) able to measure a value of a physiological parameter of the patient (see e.g. Paras. 61-62), the emitter/receiver being configured so as to transmit to a second device the measured values (see Para. 70), the second device considered to be able to detect a physiological phenomenon of the patient on the basis of at least one of the measured values (see Paras. 70, 78, 80, 88),
wherein the centralization device is fixed to the fundus of the stomach of the patient when said centralization device is in the fixation position (this amounts to a statement of intended use since this is a system/apparatus claim, and is thus met by Imran’s device which is fully capable of being implanted anywhere on the stomach wall, including the fundus),
and wherein the sensor is an accelerometer (see e.g. “accelerometer” in Paras. 32, 61, 62)


    PNG
    media_image1.png
    820
    757
    media_image1.png
    Greyscale


Imran fails to specifically teach that the physiological parameter determined from the accelerometer is “of the heart” of the patient. Another reference, Su, teaches an implantable device which can be implanted in a variety of locations including “close to the patient's digestive tract” (Para. 27) including an accelerometer that can detect heart sounds (see Para. 52: “IMD 20 also includes acoustic sensor 60, signal analyzer 62 and activity sensor 64. Acoustic sensor 60 generates an electrical signal based on sound or vibration, e.g., sensed heart sounds of patient 12, and may be implemented as a piezoelectric sensor, a microphone, an accelerometer, or other type of acoustical sensor”). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran to detect heart sounds using the accelerometer, as taught by Su, because doing so would advantageously provide additional useful diagnostic information of the patient.

	Regarding Claim 2, see “modulated RF signal” in Para. 70 of Imran.

Regarding Claim 3, see event memory 78 of Imran. 

Regarding Claim 6, see “ultrasound” in Para. 65 of Imran.

 Regarding Claims 8 and 11, see sensor types listed in e.g. Paras. 61-62 of Imran.

Regarding Claim 9, see discussion of biochemical sensors in e.g. Paras. 23, 30 of Imran. 
Imran alone therefore substantially teaches the limitations of claim 9, however it is noted that Imran fails to specifically teach a “catheter.” Nonetheless, Imran discloses a biochemical sensor(s) within the implanted system as discussed above. The Examiner previously noted that it is generally well known to provide a tube, port, catheter etc. in which to transport a bodily fluid for examination by a diagnostic device. Applicant's subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”). Thus, although Imran’s disclosure is slightly ambiguous as to whether the biochemical sensor(s) includes some kind of “catheter” or port/tube etc., it would have been obvious to one skilled in the art as of Applicant’s effective filing date to provide a suitable entryway for the bodily fluids, such as a catheter, so that the fluids could effectively reach the sensor for evaluation.

Regarding Claims 14-15, Imran fails to specifically teach that the battery can be recharged via a chemical reaction or by converting mechanical forces to electrical energy. However, the Examiner previously took Official Notice that both of these energy recharging methods were very well known in implanted devices as of Applicant’s effective filing date. Applicant's subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.”).  Given that such recharging methods were already known in other implantable devices, it would have been obvious to one skilled in the art as of Applicant’s effective filing date to modify Imran to use either or both of these methods with the implanted battery so that it would be recharged conveniently and easily.

Regarding Claim 16, in addition to the discussion of claim 1 above (which shares many of the same limitations as claim 16), it is noted than Imran teaches that an accelerometer sensor can be embodied in a second device (see 19 in FIG. 1A; alternatively, see e.g. sensor 18c which, although shown having a wired connection to housing 11 in FIG. 1A, could instead have a wireless connection as described in Paras. 61 and 71, and could thus be considered a “second” device). 

Regarding Claims 17-18, this amounts to a statement of intended use since this is a system/apparatus claim, and is thus met by Imran’s device which is fully capable of being implanted anywhere on the stomach wall, including the fundus as closely as possible to the Angle of His. 

Claims 4, 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2010/0094102 A1 to Zhang et al. (hereinafter “Zhang”).
Regarding Claims 4, 5 and 12, Imran in view of Su teaches the system of claim 1 including the detection of heart sounds using an implanted accelerometer, but fails to specifically teach detecting heart failure. Another reference, Zhang, teaches an implantable device including multiple sensors including an implanted accelerometer for detecting heart sounds (see Paras. 45, 57) for detecting heart failure (see e.g. abstract, Para. 4, 45, 57). It would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran in view of Su to use the collected sensor data to detect heart failure, as taught in Zhang, because doing so would advantageously yield additional useful diagnostic information of the patient.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2010/0106220 A1 to Ecker et al. (hereinafter “Ecker”).
	Regarding Claim 10, Imran further teaches another sensor including an optical emitter and detector (see e.g. Paras. 19, 34) but fails to specifically teach that this sensor is used for determining blood oxygenation. Another reference, Ecker, teaches another implantable device (see e.g. Para. 3) including various sensors such as an optical perfusion sensor 26 including an emitter and detector which functions as a pulse oximeter to measure blood oxygenation level (see e.g. Para. 45 of Ecker). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran in view of Su to further calculate blood oxygenation from the optical sensor, as taught by Ecker, because doing so would advantageously yield additional useful diagnostic information of the patient. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Imran in view of Su as applied to claim 1 above, and further in view of US 2011/0295337 A1 to Albrecht et al. (hereinafter “Albrecht”).
	Regarding Claim 13, Imran in view of Su teaches the system of claim 1 as discussed above, but fails to teach a removable reserve of electrical energy and a connector able to receive the reserve of electrical energy, the reserve of electrical energy being able to electrically supply the controller when the reserve of electrical energy is connected electrically to the connector in a connection position. Another reference, Albrecht, teaches a device implanted in the stomach including a removable reserve of electrical energy and a connector able to receive the reserve of electrical energy, the reserve of electrical energy being able to electrically supply the controller when the reserve of electrical energy is connected electrically to the connector in a connection position (see e.g. Para. 82). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant’s effective filing date to modify Imran in view of Su to include a removable reserve of energy (i.e. a battery) and connector as taught by Albrecht because doing so would advantageously provide a means for replacing the power source without needing to remove the entire system from the body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cited in previous action(s):
Brynelsen ‘140: see Para. 14, 49, 59;
Wong ‘182: similar to Imran in the rejections above, see abstract and figures;
Robertson ‘055: generally relevant, see abstract and figures.
Reinert ‘861: see Paras. 28, 46, 50 (implanted device can be within or near stomach and can include accelerometer for measuring heart signals)
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792